Citation Nr: 1146624	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  03-28 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1972 and from March 1977 to May 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

A hearing was held on June 23, 2004, by means of video conferencing equipment with the appellant in Cleveland, Ohio, before a Veterans Law Judge, a transcript of which has been associated with the Veteran's claims file.  The Board notes that the VLJ that presided over the hearing is no longer employed by the Board.  The law requires the VLJ who conducted the hearing to participate in the decision on appeal.  38 C.F.R. § 20.707 (2011).  In October 2011, the Board sent the Veteran a letter informing him of this and offering him another hearing before a VLJ who will ultimately decide this appeal.  38 C.F.R. § 20.717 (2011).  The Veteran was given 30 days to respond to the letter, otherwise his hearing request would be considered withdrawn.  As no response was received, another hearing will not be scheduled.  38 C.F.R. § 20.704(e) (2011).  

The record shows that the Veteran filed a claim of entitlement to service connection for PTSD.  However, the medical evidence of record also indicates that the Veteran has been diagnosed with other psychiatric disorders in addition to PTSD.  Although not specifically claimed by the Veteran, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), as will be discussed in greater detail in the remand portion below, the Board has recharacterized the issues on appeal as entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder, other than PTSD on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To send a proper notification letter, obtain VA treatment records, and afford the Veteran a VA examination.    

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Initially, the Board finds that the RO completed the December 2004, July 2007, and March 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).
Unfortunately, a remand is nonetheless required in this case.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Board observes that the Veteran specifically filed a claim for service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board denied a claim for service connection for PTSD where the Veteran specifically requested service connection for PTSD, but the medical record also included diagnoses of an anxiety disorder and a schizoid disorder.  The Board narrowly construed the claim and denied upon the absence of a current diagnosis.  The United States Court of Appeals for Veterans Claims (Court), in vacating the Board's decision, pointed out that a claimant cannot be held to a 'hypothesized diagnosis - one he is incompetent to render' when determining what his actual claim may be.  The Court further noted that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.

The Board has preliminarily reviewed the case at hand and finds that Clemons is applicable here.  Notably, while the claim was adjudicated by the RO as PTSD, the Veteran has also been diagnosed with adjustment disorder and personality disorder.  As indicated under Clemons, these other diagnoses are to be considered as part of the underlying claim.  To date, however, the RO has not adjudicated this claim so broadly as to include an acquired psychiatric disorder.  Therefore, corrective notification action, as well as further adjudication, is needed.  38 C.F.R. §§ 3.159(b), 19.9.

In addition, the Board finds that further development is required with respect to the Veteran's claim for service connection for PTSD.

Service connection for PTSD requires: (1) a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

In this case, the Veteran has filed a claim for service connection for PTSD, in part, based on personal assault in service.  The Board notes that VA has established special procedures for evidentiary development in cases of PTSD due to personal assault.  Specifically, the RO must consider all of the special provisions of VA Adjudication Procedure Manual M21-1MR (M21- 1MR), Part IV, regarding personal assault.

Applicable regulations specifically provide that VA will not deny a claim for service connection for PTSD that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may also submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(4) (2011).

In this case, the Veteran was not provided a notice letter advising him of VA's special evidentiary development procedures.  In this regard, the Veteran has been sent several letters, which have cumulatively informed him of what the evidence must show to establish a claim for service connection for PTSD as well as what evidence was necessary to establish a disability rating and effective date for the disability on appeal.  However, the letters did not advise the Veteran of the alternative sources of evidence that may be submitted to corroborate his claim of PTSD based on in-service personal assault.  See M21- 1MR, Part IV, Subpart ii, 1.D.17.g.  Therefore, the Veteran should be afforded a proper notification letter.

The January 2003 letter from the Veteran's VA physician, Dr. D.S.L., noted that the Veteran was a patient at the Brecksville VA Medical Center (VAMC) and that he was suffering from PTSD.  However, the most recent VA treatment records from the Brecksville VAMC are dated in 2002.  Thus, there appears to be VA treatment records that have not yet been associated with the claims file.  Therefore, the RO should make efforts to obtain these records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Furthermore, the Board recognizes that the most recent March 2010 remand requested that the Veteran be scheduled for a VA examination to determine the nature and etiology of any psychiatric disorders that may be present.  The record shows that the Veteran was scheduled for the examination in December 2010, but he requested that the examination be rescheduled.  The examination was rescheduled in January 2011; however, the Veteran left after one hour due to a reported illness.  The examination was rescheduled for a later date in January 2011; however, the Veteran did not report to the examination.  The Veteran again requested that his examination be rescheduled and the examination was scheduled in May 2011.  Again, the Veteran did not report to the VA examination and did not provide good cause for missing the VA examination.  However, in light of the additional development to be undertaken in this case, the Board finds that the Veteran should be given another opportunity to attend a VA examination.  Thus, on remand, the Veteran should be afforded a VA examination in order to determine the nature and etiology of any and all psychiatric disorders that may be present.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA treatment records from the Brecksville VAMC from 2002 to the present and associate the records with the claims file.

2.  The RO should develop the Veteran's claim for service connection for a psychiatric disorder, including all necessary notification. 

3.  The Veteran should be notified that in-service personal assault may be corroborated by evidence from sources other than the service records, as defined in 38 C.F.R. § 3.304(f)(4).  All specific examples of the alternative sources of evidence listed in 38 C.F.R. § 3.304(f)(4) must be included in the notification letter to the Veteran.

4.  The RO/AMC should also refer all of the statements of record, to include the statement from the Veteran's fellow serviceman and the service treatment records and personnel records, and any evidence submitted by the Veteran, to a medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

5.  The Veteran should be scheduled for a VA psychiatric examination to determine the nature and etiology of any and all psychiatric disorders that may be present.  The claims file and a copy of this must be made available to the examiner in conjunction with the examination; the examiner should indicate that the claims file was reviewed.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing including PTSD sub scales.  

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.   

The examiner should address the relationship between any diagnosed PTSD and the Veteran's identified in-service stressors.  The examiner should address whether any of the Veteran's identified stressors are related to fear of hostile military or terrorist activity.  If so, the examiner should opine as to whether it is at least as likely as not (50 percent likelihood or higher) that the Veteran has PTSD as a result of the stressor(s).  

The examiner should also review the requested medical opinion as to whether the Veteran suffered a personal assault and provide an opinion as to whether it is at least as likely as not that the Veteran has PTSD as a result of the assaults.  

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has any other current acquired psychiatric disorder that is related to his active military service.  All opinions must be set forth in detail and explained in the context of the record.

The term 'at least as likely as not' does not mean within the realm of medical possibility but rather the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  When the development requested has been completed, the issue of entitlement to service connection for an acquired psychiatric disorder and service connection for PTSD should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the issues should be readjudicated by the RO in a supplemental statement of the case (SSOC). The Veteran and his representative should be furnished a copy of the SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

